Case 1:20-cv-21601-KMW Document 4 Entered on FLSD Docket 04/17/2020 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               CASE NO: 1:20CV21601


    UNITED STATES OF AMERICA,
           Plaintiff,
    vs.
    GENESIS II CHURCH OF HEALTH
    AND HEALING,
    MARK GRENON,
    JOSEPH GRENON,
    JORDAN GRENON, and
    JONATHAN GRENON,
           Defendants.
    ____________________________________/


                    SEALED TEMPORARY RESTRAINING ORDER

           1.      Plaintiff has filed a Complaint for Injunction against Genesis II Church

    of Health and Healing (“Genesis”), and Mark Grenon, Joseph Grenon, Jordan

    Grenon, and Jonathan Grenon, individuals (collectively, “Defendants”), pursuant

    to the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 332(a), and

    the inherent equitable authority of this Court, alleging that Defendants directly or

    indirectly do or cause the following acts:

                   A.     Violate 21 U.S.C. § 331(d), by introducing or delivering for

    introduction into interstate commerce new drugs, as defined in 21 U.S.C. § 321(p),

    that are neither approved pursuant to 21 U.S.C. § 355 nor exempt from approval;
Case 1:20-cv-21601-KMW Document 4 Entered on FLSD Docket 04/17/2020 Page 2 of 6




                  B.     Violate 21 U.S.C. § 331(a), by introducing or delivering for

    introduction into interstate commerce drugs, as defined in 21 U.S.C. § 321(g), that

    are misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1); and

                  C.     Violate 21 U.S.C. § 331(k), by causing drugs to become

    misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1) while they are held

    for sale after shipment of one or more of their components in interstate commerce.

           2.     This Court has jurisdiction over the subject matter and Defendants.

           3.     The Complaint for Injunction alleges a cause of action against

    Defendants under the FDCA.

           4.     The United States has demonstrated that Defendants are violating

    the FDCA, 21 U.S.C. § 301, et seq. and that there is a cognizable danger that

    Defendants will continue so in the future unless a temporary restraining order is

    issued.

           5.     Because the United States’ motion is based upon 21 U.S.C. § 332(a),

    which expressly authorizes injunctive relief to protect the public interest, no specific

    finding of irreparable harm is necessary, no showing of any inadequacy of other

    remedies at law is necessary and no balancing of interests of the parties is required

    prior to the issuance of a temporary restraining order in this case.

           6.     The provision of advance notice to Defendants is not required

    because the immediate and irreparable injury to public health may result before

    Defendants may be heard.




                                               2
Case 1:20-cv-21601-KMW Document 4 Entered on FLSD Docket 04/17/2020 Page 3 of 6




           7.     The conditions for granting a temporary restraining order under Rule

    65(b) of the Federal Rules of Civil Procedure and 21 U.S.C. § 332(a) having thus

    been met.

           After considering the foregoing, it is therefore,

           ORDERED, ADJUDGED AND DECREED that:

    1.     The United States’ Motion for a Temporary Restraining Order is GRANTED

    without notice to Defendants. Pursuant to Federal Rule of Civil Procedure 65(b)(2),

    this Temporary Restraining Order was issued on April 17th, 2020, at 10:00AM.

    This Temporary Restraining Order shall expire on May 1, 2020 at 10:00 AM, unless

    it is extended by the Court for good cause shown or the Defendants consent to a

    longer extension.

    2.     Upon entry of this Order, Defendants and each and all of their directors,

    officers, agents, representatives, employees, successors, assigns, attorneys, and

    any and all persons in active concert or participation with any of them

    (hereinafter, “Associated Persons”) who receive actual notice of this Order, shall

    not, during the pendency of this action, directly or indirectly, label, hold, and/or

    distribute any drug, including but not limited to MMS, that does not have an

    approved new drug application pursuant to 21 U.S.C. § 355(b) or abbreviated

    new drug application pursuant to 21 U.S.C. § 355(j), or an investigational new

    drug application in effect for its use pursuant to 21 U.S.C. § 355(i), or any drug

    that is misbranded within the meaning of 21 U.S.C. § 352.




                                               3
Case 1:20-cv-21601-KMW Document 4 Entered on FLSD Docket 04/17/2020 Page 4 of 6




    3.     Upon entry of this Order, Defendants and Associated Persons, shall not,

    directly or indirectly, violate 21 U.S.C. § 331(k) by causing any drug, including but

    not limited to MMS, to become misbranded within the meaning of 21 U.S.C.

    § 352(a) and/or (f)(1) after shipment of one or more of its components in interstate

    commerce.

    4.     Upon entry of this Order, Defendants and Associated Persons shall

    immediately refrain from disposing of or transferring any assets that may interfere

    with implementation of payment of restitution to consumers who purchased

    Defendants’ drugs, should the Court ultimately order such restitution payments in

    its final judgment in this matter.

    5.     Upon entry of this Order, Defendants and Associated Persons are

    prohibited from destroying, discarding, altering, transferring or otherwise making

    unavailable any document or record in electronic format or otherwise within their

    custody or control that are related to (a) MMS; (b) misbranded drugs; and/or (c)

    unapproved new drugs.

    6.     Representatives of FDA shall be permitted, without prior notice and as and

    when FDA deems necessary, to inspect Defendants’ places of business and take

    any other measures necessary to monitor and ensure continuing compliance with

    the terms of this Order. During such inspections, FDA representatives shall be

    permitted to: have immediate access to buildings, including but not limited to 2014

    Garden Ln, Bradenton, FL 34205-5274 (the “Facility”), equipment, raw ingredients,

    in-process materials, finished products, containers, packaging material, labeling,




                                             4
Case 1:20-cv-21601-KMW Document 4 Entered on FLSD Docket 04/17/2020 Page 5 of 6




    and other promotional material therein; take photographs and make video

    recordings; take samples of Defendants’ in-process or unfinished and finished

    products, containers, packaging material, labeling, and other promotional material;

    and examine and copy all records relating to the labeling, holding, and distribution

    of any and all drugs and their components. The inspections shall be permitted upon

    presentation of a copy of this Order and appropriate credentials. The inspection

    authority granted by this Order is separate and apart from, and in addition to, the

    authority to make inspections under the FDCA, 21 U.S.C. § 374.

    7.     Defendants shall bear the cost of any inspections, analytical work, and

    supervisory activities that FDA deems necessary to evaluate Defendants’

    compliance with any of the terms of this Order.

    8.     Defendants shall post a copy of this Order in a common area at the Facility

    and at any other location at which Defendants conduct business and shall ensure

    that the Order remains posted for as long as the Order remains in effect.

    9.     IT IS FURTHER ORDERED that the United States shall promptly provide

    notice of this action and this Order to Defendants by, to the extent necessary,

    attempting service at last known email addresses and physical addresses.

    Pursuant Rule 65(c) of the Federal Rules of Civil Procedure, Plaintiff United

    States of America shall not be required to post security for the instant action.

    10.    This matter is set for a preliminary injunction hearing on Friday, May 1,

    2020, at 10:00AM.

    DONE AND ORDERED in chambers in Miami, Florida, this 17th day of April, 2020.




                                              5
Case 1:20-cv-21601-KMW Document 4 Entered on FLSD Docket 04/17/2020 Page 6 of 6




                                       6
